DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 16, the claim fails to contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 17 – 20 are also rejected for depending on claim 16.


Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “an electrode pattern provided on the first electrode, the electrode pattern together with a part of the first electrode forming an electrode pad; and a second electrode provided on the back surface of the semiconductor chip, wherein the electrode pad includes at least first and second portions having mutually differing
layer structures disposed on the front surface of the semiconductor chip and being electrically connected to each other, the first and second portions being exposed from the protective film by the opening” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 15, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 16, the claim would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action (see the suggestions of paragraph 3) and to include all of the limitations of the base claim and any intervening claims.
Claims 17 – 20 would be allowable for depending on claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshida (US 2021/0255239 A1) teaches a semiconductor chip that has front surface electrodes and a back surface electrode and has a pn junction constituting a diode therein, the method comprising: placing a semiconductor chip on a metal stage so that the back surface electrode is in contact with the metal stage; raising a temperature of 
Inaba et al. (US 2017/0179018 A1) suggests a stacked substrate including an insulation plate and a circuit plate stacked one on another, wherein the plurality of semiconductor chips further include source electrodes on the front surfaces and drain electrodes on back surfaces, the plurality of semiconductor chips and the stacked substrate are located on a front surface of the drain plate, the drain plate is electrically connected to the drain electrodes (see claim 2).
Kodaira (US 2017/0042051 A1) discloses a semiconductor device, comprising: a laminated substrate having an insulating board, and a circuit board disposed over a principal plane of the insulating board; a semiconductor chip disposed over the circuit board, and having a control electrode (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIOVANNI ASTACIO-OQUENDO/              Primary Examiner, Art Unit 2867                                                                                                                                                                                          	2/12/2022